                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

REEVES CONSTRUCTION                     )
COMPANY,                                )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )          CV418-073
                                        )
BAKER CONSTRUCTORS, INC.,               )
et al.,                                 )
                                        )
     Defendants.                        )

                                ORDER

     Before the Court is plaintiff’s Motion for Leave to File Amended

Complaint, doc. 79, and defendant Baker Constructor’s, Inc. (“BCI”)

Supplemental Objection to the Report and Recommendation, doc 82.

Based on BCI’s supplemental objections, it appears that Defendant BCI

has no objection to plaintiff’s Motion to Amend the Complaint. To both

provide clarity and encourage expediency, defendants are ORDERED to

file their notice of opposition to plaintiff’s motion by no later than 5:00

P.M. on Friday, February 15, 2019. Failure to file a notice will result

in the motion being deemed uncontested.


                                    1
     Furthermore, because Defendant BCI’s supplemental objection is

based on Plaintiff’s proposed amended complaint, the Court will grant

Plaintiff ten days from the date the Court rules on Plaintiff’s Motion to

Amend the Complaint, doc. 79, to respond to Defendant BCI’s

supplemental objections. No further briefing will be allowed.

     SO ORDERED this 12th day of February, 2019.




                                   2
